   Case 8:20-cv-02225-PX-PAH-ELH Document 40-1 Filed 09/30/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


 NATALIA USECHE, et al.,

                    Plaintiffs,

          v.                                         Case No. 8:20-cv-2225-PX-PAH-ELH

 DONALD J. TRUMP, et al.,

                    Defendants.


                                     [PROPOSED] ORDER

       Upon consideration of Defendants’ Consent Motion To Stay Responsive Deadline, and

finding good cause therefore, the Court hereby: (i) GRANTS Defendants’ motion; (ii) STAYS

Defendants’ deadline to respond to Plaintiffs’ Amended Complaint; and (iii) ORDERS that, if

the Court’s resolution of Plaintiffs’ Motion for Partial Summary Judgment or a Preliminary

Injunction does not lead to a final judgment in favor of Plaintiffs, then Defendants shall, within

14 days of the Court’s ruling on Plaintiffs’ pending motion, file either an answer or a Rule 12

motion to dismiss on issues not already resolved by the Court’s ruling.

It is so ORDERED.

This, the ____ day of ___________, 2020.


                                                      Paula Xinis
                                                      United States District Judge


                                                      Pamela A. Harris
                                                      United States Circuit Judge


                                                      Ellen L. Hollander
                                                      United States District Judge
